DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ifland et al. (EP 3231754 A1).
Ifland et a. disclose an elevator-operating interface device, system, and method (figures 1 and 3) comprising circuitry adapted to receive commands over a wireless communications link, processing circuitry to process those commands, and actuator devices responsive to outputs of the processing circuitry to operate desired elevator control buttons (Abstract; and as discussed in the description:  “Alternatively or additionally, commands may be input to the elevator control unit 7 via mobile devices 20, e.g. smartphones, carried by the passengers 18. In this case, the elevator control unit 7 may be provided with at least one communication unit 17, which is configured for indirectly (including, but not limited to, via the internet or a cellular network) or directly (including, but not limited to via WiFi, Bluetooth, or other known wireless communication methods, such as 1G, 2G (GSM), 3G, 4G (LTE), and future generations of cellar data communications) wirelessly communicating with the mobile device(s) 20.”).
Ifland et a. disclose the interface device, system, and method, wherein the elevator control buttons comprise floor buttons (as discussed in the description:  “The mobile device 20 in particular comprises or displays (e.g. on a touchscreen 28) control buttons 22, which are configured for entering service calls to be delivered to the elevator control unit 7.” and “The mobile device 20 may further comprise a display or display area 24, which is configured for displaying information about the current status of the elevator system 2, such as an indication of the elevator car 6 assigned to the passenger 18 and/or the floor number corresponding to the landing 8 at which said elevator car 6 is currently located.”)
Ifland et a. disclose the interface device, system, and method, wherein the elevator control buttons comprise a door hold button (26).
Ifland et a. disclose the interface device, system, and method, wherein the actuator devices are servo actuators (as discussed in the description:  The elevator car control panel 14 and the landing control panels 16 may be connected to the elevator control unit 7 by means of electrical lines, which are not shown in Fig. 1, in particular an electric bus, or by means of wireless connections.”)
Ifland et a. disclose the interface device, further comprising a GSM modem for receiving command signals and for providing input signals related thereto to the processing circuitry as said commands (as discussed in the description:  “Alternatively or additionally, commands may be input to the elevator control unit 7 via mobile devices 20, e.g. smartphones, carried by the passengers 18. In this case, the elevator control unit 7 may be provided with at least one communication unit 17, which is configured for indirectly (including, but not limited to, via the internet or a cellular network) or directly (including, but not limited to via WiFi, Bluetooth, or other known wireless communication methods, such as 1G, 2G (GSM), 3G, 4G (LTE), and future generations of cellar data communications) wirelessly communicating with the mobile device(s) 20.”).

Ifland et a. disclose the interface device, comprising sensing circuitry adapted to determine whether elevator doors are open or closed (as discussed in the description:  “In the following step 140 the method may wait until the landing doors 10 and the elevator car door 12 have been opened. In an alternative embodiment, the elevator car hold button 26 may be displayed even before the landing doors 10 and/or the elevator car doors 12 have been opened. A hold button 26 is displayed on the passenger's 18 mobile device 20, in case there is no further demand for the elevator car 6 or the passenger 18 has sufficient rights for holding the elevator car 6 despite a further demand. For example the procedure checks whether the passenger (or the passenger's mobile device 20) has a sufficiently high privilege level to hold the elevator car 6 at the boarding landing despite further demands exist for the elevator car 6.”; and as disclosed in claims 2-3).
Ifland et a. disclose the interface device, further comprising transmitting circuitry responsive to door open signals to transmit information to a device disposed outside the elevator car to indicate to the device that entry into the elevator car is possible (as discussed in the Description:  “The landing 8 on which the passenger 10 is currently residing may be determined by means of GPS, WiFi, bluteooth, transceivers and/or RFID sensors provided at each landing 8, in particular at the respective landing door 10.  In one embodiment, any type of known technology capable of determining location and/or proximity may be utilized. Alternatively, the mobile device 20 may ask the passenger 18 what floor he is currently on. As soon as an elevator car 6 is positioned at a landing 8 on the same floor as the passenger 18 or at a landing 8 within a predetermined region around the passenger's 18 current location, and the landing doors 10 as well as the elevator car doors 12 have been opened or are going to open, an elevator car hold button 26 is displayed on the mobile device 20, in particular on a touchscreen 28 of the passenger's 18 mobile device 20. In an alternative embodiment, the position of each elevator car 6 in the building is displayed, and for each elevator car 6 currently stopping at a landing 10, a hold button 28 is displayed on the mobile device 20. Thus, potentially a hold button 28 is displayed for every elevator car 6 allowing the passenger 18 to hold any elevator car 6 irrespectively of the landings 8 he and the elevator car 6 are currently residing on.  In one embodiment, the elevator car hold button 26 may be displayed before the landing doors 10 and/or the elevator car doors 12 have been opened.”).
Ifland et a. disclose the interface device, comprising a housing with user-operable means adapted to enable a user to select a desired destination floor, the user operable means being adapted to provide actuation signals to actuator devices corresponding to the desired destination floor (figures 1-2).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
5/18/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837